DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “the recessed region and the protruding region” and should recite “the recessed regions and the protruding regions”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (JP 60213519).
Regarding claim 1, Tomita discloses a cooling device comprising: a housing part (H, Fig. 8; or 8, Fig. 5) having a first hole (hole formed by 28, or 8b) formed at one side thereof and a second hole (hole formed by 29, or 8c) formed at the other side thereof; a heat exchange part (3) accommodated in an internal space of the housing part (H, 8) and having one side communicating with the first hole (28, 8b) and the other side communicating (shown by arrows, Fig. 8) with the second hole (29, 8c); a thermoelectric element part (1) provided above the heat exchange part; and a radiational cooling part (2) provided above the thermoelectric element part and at least partially exposed to the outside (exposed outside of the internal space of the housing, Fig. 8).
Regarding claim 2, Tomita discloses the cooling device of claim 1, wherein the thermoelectric element part (1) is accommodated in the internal space of the housing part (H).
Regarding claim 3, Tomita discloses the cooling device of claim 1, wherein an upper surface of the heat exchange part (3) is in close contact with a lower surface of the thermoelectric element part (1).
Regarding claim 4, Tomita discloses the cooling device of claim 1, wherein an upper surface of the thermoelectric element part (1) is in close contact with a lower surface of the radiational cooling part (2).
Regarding claim 5, Tomita discloses the cooling device of claim 1, further comprising: a cover part (armrest cover defined by 8, 10a and 11, Fig. 5-6 or armrest cover 6, Figs. 3-4) provided above the radiational cooling part (2, Figs. 3 and 5), wherein a through-hole (6a, 8a) is provided in a central region of the cover part (8, 6), and the radiational cooling part (2) is exposed to the outside through the through-hole (Figs. 4 and 6).
Regarding claim 6, Tomita discloses the cooling device of claim 5, wherein the cover part (armrest cover defined by 8, 10a and 11) comprises an inclined region (regions 8a) inclined downward from a peripheral region (outer peripheral region) toward the central region (inner region) of the cover part (region 8a shown inclined downward from a peripheral region toward the central region of the cover part).
Regarding claim 7, Tomita discloses the cooling device of claim 6, wherein the inclined region has a vertical cross-section with a straight shape (portion of 8a aligning with detent 12 that has the inclined region shown with a vertical cross-section with a straight shape).
Regarding claim 8, Tomita discloses the cooling device of claim 6, wherein the inclined region has a vertical cross-section with a curved shape (inclined region closer to thermoelectric element part shown with a curved shape aligning with curved shape of cylindrical body 10).
Regarding claim 12, Tomita discloses the cooling device of claim 1, wherein the radiational cooling part (2) has a film shape (shown with a thin, flat film shape, Fig. 8).
Regarding claim 13, Tomita discloses a vehicle comprising: a cooling device, wherein the cooling device comprises: a housing part (H, Fig. 8) having a first hole (hole formed by 28) formed at one side thereof and a second hole (hole formed by 29) formed at the other side thereof; a heat exchange part (3) accommodated in an internal space of the housing part (H) and having one side communicating with the first hole (28) and the other side communicating (shown via arrows) with the second hole (29); a thermoelectric element part (1) provided above the heat exchange part; and a radiational cooling part (2) provided above the thermoelectric element part and at least partially exposed to the outside (exposed outside of the internal space of the housing, Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (JP 60213519) in view of Lee et al. (KR 20100056811).
Regarding claims 9-11, Tomita discloses the cooling device of claim 3, but does not explicitly teach the heat exchange part comprises: recessed regions each having a recessed shape; and protruding regions each having a protruding shape, wherein the recessed regions and the protruding regions are disposed alternately in a direction from the first hole toward the second hole; wherein the heat exchange part further comprises connection regions each configured to connect the recessed region and the protruding region, the connection regions having flow path holes through which a fluid passes; wherein the flow path holes, which are provided, respectively, in the two connection regions facing each other among the plurality of the connection regions, are different in height in a vertical direction from each other.
Lee teaches the concept of a heat exchange part for a thermoelectric module to include recessed regions each having a recessed shape (heat exchange part 200 having valleys, see top of page 7 of the machine translation); and protruding regions each having a protruding shape (heat exchange part 200 having ridges), wherein the recessed regions and the protruding regions are disposed alternately in a direction from the first hole toward the second hole (recessed regions and the protruding regions of 200 are disposed alternately in a direction from the first hole or inlet toward the second hole or outlet); wherein the heat exchange part further comprises connection regions (regions with turbulence member 210) each configured to connect the recessed region and the protruding region, the connection regions having flow path holes through which a fluid passes; wherein the flow path holes (holes between 210), which are provided, respectively, in the two connection regions facing each other among the plurality of the connection regions (200 shown to form adjacent connection regions of a plurality of connection regions), are different in height in a vertical direction from each other (200 shown with multiple rows of connection regions spaced vertically having flow path holes between turbulence members 210 have at least some holes different in height in a vertical direction from each other) that creates turbulence within the heat exchange part to maximize heat transfer (see machine translation on page 6, line 227, to page 7). Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify the heat exchange part of Tomita to have recessed regions each having a recessed shape; and protruding regions each having a protruding shape, wherein the recessed regions and the protruding regions are disposed alternately in a direction from the first hole toward the second hole; wherein the heat exchange part further comprises connection regions each configured to connect the recessed region and the protruding region, the connection regions having flow path holes through which a fluid passes; wherein the flow path holes, which are provided, respectively, in the two connection regions facing each other among the plurality of the connection regions, are different in height in a vertical direction from each other taught by Lee in order to create turbulence within the heat exchange part to maximize heat transfer leading to improved efficiency of the cooling device.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (JP 60213519) in view of Li (CN 1760606).
Regarding claim 14, Tomita discloses the vehicle of claim 13, but does not explicitly teach wherein the cooling device is provided on an outer surface of the vehicle.
Li teaches the concept of a vehicle comprising a cooling device (thermoelectric cooler 2) provided on an outer surface of the vehicle (heat sink 23 of thermoelectric cooler provided on the bottom outer surface of the vehicle; Fig. 1) in order to release the heat generated outside of the vehicle to reduce the temperature within the vehicle (see paragraph 8 of the machine translation). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vehicle of Tomita by having the cooling device is provided on an outer surface of the vehicle taught by Li in order to efficiently dissipate heat outside of the vehicle in order to provide cooling within the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763